IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN M. GREGURY AND BARBARA J.            : No. 704 MAL 2018
ROBEY,                                    :
                                          :
                   Respondents            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
SHIRLEY M. GREGURAS AND ESTATE            :
OF ADOLF GREGURAS, AND JAMES T.           :
YINGST AND GUTHRIE, NONEMAKER,            :
YINGST & HART,                            :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.